Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 09, 2019

The Court of Appeals hereby passes the following order:

A20A0267. MIKE SAMADI v. ROBERT THOMPSON, JR. et al.

      Appellant Mike Samadi has filed a motion to stay the above-styled appeal in
light of the Chapter 7 bankruptcy petition filed by Appellee Robert Thompson, Jr.,
in the United States Bankruptcy Court for the Western District of Missouri, Case No.
19-50263-btf7. Although the appellate record does not contain any records from the
bankruptcy court, it appears from Samadi’s motion that this appeal may be subject to
an automatic stay due to the bankruptcy proceedings in federal court. However, the
appellate courts of this State are constitutionally required to dispose of every case at
the term of court for which it is entered on the courts’ dockets for hearing or at the
next term of court. See 1983 Ga. Const., Art. VI, Sec. IX, Para. II. Consequently, this
Court does not have the power to stay a case. See Boardman v. Brenninkmeijer, 328
Ga. App. 882, 883 (763 SE2d 267) (2014). We therefore DENY Samadi’s motion to
stay, and we REMAND the case to the trial court until such time as the bankruptcy
court terminates the automatic stay, grants appropriate relief from the automatic stay,
or otherwise determines that the provisions of the automatic stay do not apply to the
parties or issues involved in this appeal. Appellant shall be entitled to re-file his
appeal within 30 days following the date that the bankruptcy court lifts the automatic
stay, grants relief from the stay, or rules that the stay does not apply in this case. See
DCA Architects v. American Bldg. Consultants, 203 Ga. App. 598, 599-600 (1) (417
SE2d 386) (1992).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 10/09/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.